                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASHLEY CROMWELL,                                   Case No. 18-cv-06187-EMC
                                   8                    Plaintiff,
                                                                                            ORDER RE DEFENDANT’S MOTION
                                   9             v.                                         TO DISMISS
                                  10     KAISER FOUNDATION HEALTH PLAN,                     Docket No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Currently pending before the Court is Kaiser’s motion to dismiss. The Court orders Kaiser

                                  14   to file a copy of the plan. If plan terms formally changed with respect to the issue raised in Ms.

                                  15   Cromwell’s complaint, Kaiser should provide both a copy of the old plan terms and the new plan

                                  16   terms. A copy of the plan shall be filed no later than January 23, 2019.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: January 18, 2019

                                  21

                                  22                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
